United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-1875
                                  ___________

United States of America,             *
                                      *
            Plaintiff-Appellee,       *
                                      * Appeal from the United States
v.                                    * District Court for the
                                      * Northern District of Iowa.
Martin Zavala-Vega, also known        *
as Roberto,                           *
                                      *     [UNPUBLISHED]
            Defendant-Appellant.      *
                                 ___________

                            Submitted: December 17, 1999

                                 Filed: December 22, 1999
                                  ___________

Before MURPHY and MAGILL, Circuit Judges, and SMITH*, District Judge.
                           ___________

PER CURIAM.

       Martin Zavala-Vega was charged with violating 21 U.S.C. §841(a)(1) by
distributing methamphetamine, aiding and abetting distribution of methamphetamine,
possession with intent to distribute methamphetamine, and aiding and abetting
possession with intent to distribute methamphetamine. The jury found that Zavala-



      *
      The HONORABLE ORTRIE D. SMITH, United States District Judge for the
Western District of Missouri, sitting by designation.
Vega had violated §841(a)(1) in all four ways, and the district court1 sentenced him to
two hundred forty one months imprisonment. He now appeals his conviction and his
sentence, challenging the sufficiency of the evidence, certain evidentiary rulings made
at trial, and the court's determination of the amount of methamphetamine for which he
should be accountable and its application of an enhancement for possession of a
firearm. Zavala-Vega also argues that the jury must have been confused in finding him
guilty on all four theories advanced by the government. After reviewing the record, we
find that there was sufficient evidence to uphold the verdict, that there was nothing
improper about the way the case was presented to the jury, that the evidentiary rulings
were within the court's discretion, and that there was no error of fact or law in the
court's sentencing determinations.
        For these reasons, the judgment of the district court is affirmed.

      A true copy.


             Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.

                                         -2-